Citation Nr: 9901212	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for alcoholism.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to a compensable evaluation for 
osteoarthritis of the left knee. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from January 1957 to 
October 1981.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a March 1996 RO rating decision that denied 
the veterans claims of service connection for allergic 
rhinitis, an eye disability, alcoholism, depression and a 
right knee disability.  Also in this decision the RO granted 
service connection for osteoarthritis of the left knee and 
assigned a noncompensable evaluation.

In statements dated in 1996 and 1997, the veteran raised the 
possibility of a claim of service connection due to exposure 
to Agent Orange.  Because such a claim has not been developed 
for appellate review, it is not properly before the Board and 
is referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for allergic rhinitis.

2. The veteran has not submitted competent evidence of a 
plausible claim of service connection for an eye disability.

3.  The veteran was not submitted competent evidence of a 
plausible claim of service connection for alcoholism.

4.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for depression.

5.  Chondromalacia of the right knee had its onset in 
service.

6.  The veterans left knee disability is manifested by 
slight limitation of motion on flare-ups and due to pain, 
with no instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  The veterans claims of service connection for allergic 
rhinitis, an eye disability, alcoholism and depression are 
denied as not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veterans chondromalacia of the right knee was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

3.  The criteria for an increased evaluation, to 10 percent, 
for service-connected osteoarthritis of the left knee have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veterans service medical records are not complete and 
are devoid of his enlistment examination report.  The 
earliest available examination report, dated in March 1965, 
shows that he had a normal ophthalmoscopic examination 
bilaterally, normal field of vision, and defective color 
vision.  The report also shows that he had no psychiatric 
disease or personality deviation.  This report further shows 
that the veteran had had frequent mild colds since childhood 
with no complications and no sequale.  

According to a January 1968 Report of Medical history, the 
veteran had a chronic cold manifested by nasal stuffiness.

In December 1969 the veteran presented to a medical facility 
complaining of year round nasal congestion.  Findings 
revealed right nares obstruction.  An impression was given of 
an upper viral respiratory infection and rule out allergic 
rhinitis.

A December 1970 service medical record shows that the veteran 
was nervous about an upcoming marital situation.  He was 
diagnosed as having anxiety reaction.  

In December 1972 the veteran was seen at a medical facility 
after being exposed to askerol which was described as an 
electrical insulating oil for high voltage.  The veteran 
complained of a pins and needle sensation in his hands and 
face.  He was not given a diagnosis.

In June 1973 the veteran was seen at an eye clinic for an eye 
examination and had no reported symptoms.  External 
examination of the eyes was negative as was ophthalmoscopic 
examination.  

An October 1973 service medical record reflects the veterans 
complaints of head congestion, sore throat and malaise of 
several months duration.  He was diagnosed as having allergic 
rhinitis and was prescribed Actifed.

In November 1975 the veteran reported to the orthopedic 
clinic due to left knee pain.  The service medical record 
notes that he had no history of injury.  Findings revealed a 
stable and normal knee.  An impression was given of 
chondromalacia. The veteran was put on a physical profile in 
November 1975 for chondromalacia.

Also in November 1975 the veteran was seen in the eye clinic 
for his left eye.  According to the treatment record the 
veteran had been exposed to an electrical flash.  External 
examination of the eyes was normal.

The veteran was placed on another physical profile in 
December 1975 for chondromalacia.  He later complained of 
minor discomfort from chondromalacia shortly after being 
taken off of the physical profile.

An August 1976 service medical record notes that the veteran 
was not allergic to lidocaine, but reacted with a voso 
vogal phenomenon and acute anxiety to any injection. 

The veteran was noted to have perennial problems with colds 
in February 1978 and was advised to go to the allergy clinic.  
He underwent skin testing at the allergy clinic in February 
1978.  

X-rays of the veterans sinuses were taken in February 1978 
and revealed mucosal edema in the maxillary sinuses.  

The veteran was noted to have arthritis in both knees on an 
August 1978 examination report.  The report notes that he had 
frequent colds and had been treated with antihistamines.  It 
further notes and that he had been going to the allergy 
clinic for sinusitis and hay fever.  Ophthalmoscopic 
examination revealed fundi benign.

In October 1978 the veteran reported to an emergency clinic 
where he complained of something in his eye.  Examination 
revealed a brown speck on the cornea of his right eye which 
could not be removed with a Q-tip.  A diagnosis was given of 
corneal foreign body.  The next morning the veteran was seen 
in the optometry clinic where residual rust remains were 
removed from the cornea of his right eye.  

In July 1979 an X-ray was taken of the veterans right knee 
due to his complaints of pain in the right knee on kneeling.  
The veteran said that he had been told that his menisci had 
degenerated four years earlier.  X-ray findings were 
consistent with a normal study.

In January 1980 the veteran underwent an eye examination for 
eye complaints.

In March 1980 the veteran was seen in the mental health 
clinic due to a consultation from pediatrics concerning his 
son.  An impression was given of marital disharmony.

At an optometry clinic in April 1980, the veteran complained 
of eye fatigue and difficulty focusing.  Distant vision was 
25/25 and near vision was 20/20.  The veteran was prescribed 
refraction by lens of +100 sphere to correct near vision in 
the right eye.  

A July 1980 service medical shows that the veteran was being 
seen for nose symptoms, and reflects his complaints of having 
had problems all of his life.  An impression was given of 
vasomotor rhinitis.  In September 1980 he was assessed as 
having allergic rhinitis and sinus congestion. 

Findings at the veterans August 1981 retirement examination 
revealed mucosa boggy and knees that had a slight bony 
prominence.  Noted defects included chronic rhinitis, 
degenerative osteoarthritis of both knees, and defective 
visual acuity in the right eye (20/25 for near vision) that 
was corrected to 20/20.

On file is a November 1987 optometry examination record 
containing the veterans request for a new prescription.  At 
the examination he reported sustaining flashburns to his eyes 
in 1977 and metal flakes in his right eye in 1979.  He also 
said that he had been prescribed eye glasses in 1980.

A March 1991 VA treatment record from an emergency room 
reflects the veterans complaint of not feeling well, not 
having energy to do things, and sleep difficulty.  He said 
that he had been sad since leaving the army, and was 
depressed about leaving Greece.  He also complained of having 
a cold for two months, with sinus problems as the major 
symptom.  He was diagnosed as having depression and 
adjustment difficulty to civilian life.

On file are numerous VA counseling session records beginning 
in January 1992.  The focus of these records pertain to the 
veterans relationship with his family and his work life.  
The January 1992 record notes that the veteran reported that 
he had had his last drink in June 1991, and that the military 
promoted drinking.  This record also reflects the veterans 
report of having supervised a young soldier in 1977 who had 
severely burned his hands in an electrical explosion.  He 
said that he blamed himself for the incident.  He also said 
that he was mostly over things. 

In January 1992 the veteran was seen at a VA Chemical 
Dependency Clinic.  Associated medical records show that he 
tried alcohol at age 15, drank on the weekends at age 25, and 
got drunk on beer in the military.  The records further note 
that the veteran rarely drank in Vietnam, drank heavily in 
New York after Vietnam, got drunk twice a week in Germany 
where he lived for three years, and drank to varying degrees 
thereafter.  His last reported drink was in June 1991.  The 
records further show that the veteran underwent prior 
treatment for alcohol in 1990.

In February 1992 the veteran was put on a treatment plan by 
VA for depression and to identify his feelings.  The plan 
also shows treatment for substance abuse.  It shows that the 
veteran spent his time going back and forth between Greece 
where his wife lived and New York where his family lived.  
His family history revealed an alcoholic father, brother and 
possibly a sister.

The veteran was noted on an VA August 1992 treatment record 
to have chronic knee problems since the 1950s.  

In February 1993 the veteran reported to a VA orthopedic 
clinic complaining of a 20 year history of chronic bilateral 
knee pain which began on active duty.  The veteran said that 
he served as a lineman and did a lot of climbing with no 
known trauma or surgery.  Pain was noted to be bilateral and 
aggravated by ambulation and twisting.  Findings included a 
varus deformity on the left and bilateral crepitus that was 
worse on the left.  Range of motion was 0 to 130 degree 
bilaterally.  It was noted that the veteran began taking 
Motrin three to four years earlier which produced some 
results.  The veteran also complained of locking up 
difficulty when going up stairs.  Some tenderness was noted 
along with slight lateral instability.  X-rays showed early 
degenerative changes with a question of loose bodies.  An 
impression was given of bilateral knee pain and early 
degenerative changes. 

A July 1993 VA counseling record indicates that the veteran 
had a longstanding history of depression of five years 
duration.  It also states that he was under stress in his 
marriage.

The veteran underwent a VA physical examination in July 1993.  
Findings revealed that his nose and throat were okay and that 
the veteran had had a lot of colds.  It was also noted that 
he had had his last drink two and a half years ago.  An 
impression was given of dry alcoholic, decreased circulation 
in the legs, and smoker.

At a VA counseling session in September 1994, the veteran 
complained that his knees hurt.

In July 1995 the veteran filed a VA Application For 
Compensation or Pension.

In August 1995 the RO advised the veteran to submit evidence 
showing that his claimed disabilities had been treated since 
his discharge from service.  He was also asked to complete an 
authorization and consent form allowing VA to obtain 
treatment records from a VAMC.

In February 1996 the veteran underwent a VA examination for 
arthritis in both knees.  The examination report contains his 
history of serving as a lineman in service, and of sustaining 
multiple falls on his knees due to repetitious activity.  The 
report also notes the veterans complaints of pain while 
walking and standing, located predominately in the calf 
areas, with occasional pain on the anterior aspects of both 
knees.  He was noted to have no signs of his knee giving out 
and no signs of pain with standing, only walking.  On 
examination the veteran had a normal gait and walked on his 
tip toes as well as his heels with no problems.  Range of 
motion was 0 to 130 degrees in both knees.  There was no sign 
of effusion.  Medial and lateral joint lines were free of 
pain.  The veteran had a positive patellar grinding test as 
well as crepitations over the patellofemoral joints 
bilaterally.  He had no signs of anterior or posterior 
instability and no signs of varus or valgus instability.  
There was no evidence of effusion bilaterally.  Pulses were 
absent in both lower extremities.  X-ray results were noted 
to show well maintained joint spaces with no evidence of 
patellar tilting or subluxation, and no evidence of arthritic 
osteophytic changes.  There was evidence of significant 
calcification along the popliteal artery in both extremities.  
An impression was given of peripheral vascular disease with 
diminished pulses, causing predominant calf pain, and mild 
patellofemoral disease/chondromalacia bilaterally.

In an August 1996 notice of disagreement, the veteran said 
that he had severe pain all of the time in his left knee and 
was unable to do stairs, ladders or walking and he had to 
be very careful doing what he did.

In the veterans substantive appeal in December 1996, he said 
that he had almost been electrocuted by a 7200 volt 
disconnect that had been left on in service, and that he 
witnessed a fellow serviceman get his hands burned off due to 
a mistake while installing replacement transformers.  He said 
that he had been powerless to help the man.

In another substantive appeal received in June 1997, the 
veteran said that his allergic rhinitis was aggravated by 
service due to exposure to asbestos covered boilers, 
insecticides, Agent Orange, voltage switchgear and 
P.C.Bs in transformer oils.  He also asserted that his 
right knee problems started from the same condition as his 
left knee and were due to 25 years of climbing electric power 
line poles in service.

In October 1997 the veteran underwent a VA orthopedic 
examination for his service-connected left knee disability.  
At the examination he said that his knee pain exacerbated his 
ability to climb stairs and to walk greater than two blocks 
or climb ladders.  He said that it frequently pop[ed], 
and was exacerbated by weather changes.  He denied having any 
swelling, locking, catching or recent trauma.  On examination 
there was no sign of swelling and no laxity to valgus or 
varus stressing at 0 to 30 degrees.  Anterior and posterior 
drawer tests showed no instability of the ligaments.  The 
patella had a normal excursion.  There was no crepitus noted 
on motion of the patella.  On palpation there was tenderness 
noted on the medial and lateral joint lines.  On doing a 
pivot shift test, there was significant pain on valgus 
stressing.  There was an audible click with the pivot shift 
but it was nonspecific.  The veterans gait was normal and he 
could squat down and stand up without any assistance.  Range 
of motion in the left knee revealed flexion to 140 degrees 
and extension to 0 degrees.  The report contained X-ray 
results taken in August 1996 that were unremarkable except 
for calcification of the prepatellar ligament consistent with 
quadriceps tendonitis.  An impression was given of probable 
osteoarthritis of the left knee with pain on a pivot shift 
test, possibly consistent with internal derangement of the 
left knee.

The examiner stated that any weakened motion, incoordination 
or fatigability was noted in the examination, but that these 
factors could not be further quantified in terms of 
additional loss of range of motion without prolonged, 
provocative testing.  In regard to flare-ups, the examiner 
said that it was likely that range of motion would be further 
restricted, but that it was not possible to accurately 
estimate the additional loss of range of motion without 
examining the veteran at that time. 


II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Every veteran who served during a period of war, 
or in peacetime military service after December 31, 1946, is 
presumed to have been in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304 (1998); Miller v. West, 11 Vet.App. 
345 (1998).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection are 
well grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim requires competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (1997); see 
also Caluza v. Brown, 7 Vet.App. 498 (1995).  Without proof 
of a present disability, there can be no well-grounded claim. 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).


Allergic Rhinitis

The veterans enlistment examination report is not available 
for review, but subsequent service medical records (including 
a 1965 examination report), reflect his history of having 
frequent mild colds since childhood.  These records also show 
numerous complaints and treatment for nasal congestion in 
service and contain diagnoses of allergic rhinitis.  Of 
specific note is a diagnosis of chronic allergic rhinitis 
given at the veterans August 1981 separation examination.  
The veterans history of having had mild frequent colds since 
childhood does not constitute clear and unmistakable evidence 
that his inservice diagnosis of allergic rhinitis preexisted 
service.  This is so since there is no medical evidence 
conclusively linking his childhood history of colds to 
allergic rhinitis.  See Crowe v. Brown, 7 Vet.App. 238 
(1994).  The first diagnosis of allergic rhinitis as 
reflected in the evidence was made in service and, as such, 
there is no basis to conclude that such a disability 
preexisted service.  Accordingly, the veteran is presumed to 
have been in sound condition with respect to his respiratory 
system when he entered service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304 (1998).

Although the veteran was diagnosed in service as having 
allergic rhinitis, his claim of service connection for this 
disability is not plausible in light of the absence of 
competent evidence of a current disability. Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  In August 1995 the RO 
advised the veteran to submit evidence showing that his 
claimed disabilities had been treated since his discharge 
from service, but no evidence of postservice treatment for 
allergic rhinitis has been received.  The postservice VA 
medical records that are on file, including a December 1993 
VA physical examination report, show no complaints or 
problems of allergic rhinitis.  Although the 1993 examination 
report states that the veteran got a lot of colds, it also 
states that his nose and throat were okay, and it is 
devoid of a diagnosis of allergic rhinitis.

Absent the submission of competent medical evidence of a 
current disability, the veterans claim of service connection 
for allergic rhinitis is implausible and not well grounded.  
Epps, supra; Brammer, supra.


Eye Disability

Service medical records show that the veteran had his eyes 
examined in 1975 after being exposed to an electrical flash 
and was found to have no noted abnormalities.  They also show 
that he had a foreign body removed from his right cornea in 
1978.  No eye abnormalities are noted on the veterans August 
1981 separation examination report (except for defective 
visual acuity), and there have been no such eye abnormalities 
since.  In fact, the only postservice evidence involving the 
veterans eyes is a November 1987 VA Optometry Examination 
Record which shows that the veteran was being seen for a new 
prescription for vision.  In regard to defective vision, that 
is, refractive error of the eye, such a defect is not 
recognized as a disease or injury within the meaning of VA 
regulation.  38 C.F.R. § 3.303(c) (1998).  

Inasmuch as the veteran has not submitted competent evidence 
of a current eye disability within the confines of VA 
regulation, his claim of service connection for an eye 
disability is not plausible and must be denied as not well 
grounded.  Epps, supra; Brammer, supra.



Alcoholism

Under the law in effect beginning on November 1, 1990, 
compensation shall not be paid for disability due to abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 1110 (West 1991).  
However, as was recently held in Barela v. West, 11 Vet.App. 
280 (1998), the law does not bar an award of service 
connection for such disability.  The Court noted that 
compensation is but one potential benefit under Title 38 that 
can flow from a determination that a disability is service 
connected.  See also VAOPGPREC 2-98.  

The veteran contends that his drinking problem began in 
service and that the military promoted drinking.  His service 
medical records are devoid of treatment or a diagnosis of 
alcohol abuse.  The earliest ascertainable date that the 
veteran was treated for alcoholism was in 1990, approximately 
nine years after service.  This is according to VA medical 
records in 1992 which reflect the veterans history of prior 
inpatient treatment for alcohol abuse in 1990.  These records 
also show that the veteran had been referred to a VA Chemical 
Dependency Clinic in January 1992 for follow-up, and had his 
last drink in June 1991.

In short, the evidence is devoid of a medical opinion linking 
the veterans alcoholism, diagnosed many years after service, 
with service.  While there are medical records that contain 
the veterans report of heavy drinking in and after service, 
the mere recitation of the veterans self-reported history 
transcribed into the medical records does not constitute 
competent medical evidence for a well grounded claim.  
LeShore v. Brown, 8 Vet.App. 406 (1995).  Moreover, the 
veterans belief that his alcoholism is related to service is 
not cognizable evidence of such a link since, as a layman, he 
is not competent to render an opinion on the etiology or 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).



Depression

The veterans service medical records show no evidence of 
depression, but do show treatment for anxiety reactions on 
two occasions.  In this regard, he was seen in December 1970 
for an anxiety reaction due to nervousness about an upcoming 
marital situation, and in August 1976 he was noted to have 
displayed acute anxiety due to the possibility of an 
injection.  His August 1981 separation examination report 
revealed a normal clinical psychiatric evaluation. 

The first diagnosis of depression in the claims file was 
given by VA in March 1991, many years after service.  
According to this treatment record, the veteran was seen for 
complaints of not feeling well and of sleep difficulty.  
While this record also contains a diagnosis of adjustment 
difficulty to civilian life, it does not link the veterans 
depression to service.  In fact, a July 1993 VA treatment 
record states that the veterans depression was longstanding 
and of five years duration.  This places the onset of the 
disability well after service. 

In view of the absence of medical evidence of causality 
between the veterans depression and service, his claim is 
implausible and not well grounded.  Epps, supra; Brewer v. 
West, 11 Vet.App. 228 (1998).


Right Knee Disability

The veterans claim of service connection for a right knee 
disability is well grounded, meaning not inherently 
implausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.  Id.

When a condition noted in service is not shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned, continuity of symptomatology is required to 
support the claim.  38 C.F.R. § 3.303(b) (1996).

The veteran contends that his right knee problems started 
from the same condition as his service-connected left knee 
and are due to 25 years of climbing electric power line poles 
in service.  His service medical records show that he was put 
on a physical profile in 1975 for chondromalacia.  They also 
reflect his complaint of right knee pain in 1979, along with 
his report of being told fours years earlier that his 
meniscus had degenerated.  X-rays of the right knee taken in 
1979 revealed a normal study.  He was diagnosed at separation 
as having degenerative osteoarthritis of both knees. 
Postservice medical evidence includes a VA examination report 
in 1996 reflecting a diagnosis of mild patellofemoral 
disease/chondromalacia bilaterally.

Although there is a 10 year gap in the evidence between the 
veterans diagnosis of chondromalacia in service and his 
postservice diagnosis of chondromalacia, the evidence as a 
whole is sufficient to support continuity of symptomatology 
of the veterans right knee.  This is so in view of his 
statements that he has had chronic knee problems since 
service, and VA law and regulations which state that a 
veteran is competent to relate observable symptoms of a 
disability since service.  38 C.F.R. § 3.303(b); Falzone v. 
Brown, 8 Vet.App. 398 (1995).  In light of the diagnosis of 
chondromalacia in service, continuous right knee 
symptomatology ever since, and a postservice diagnosis of 
chondromalacia, the veterans claim of service connection for 
a right knee disability, namely chondromalacia, is granted.


Increased Evaluation for Osteoarthritis of the Left Knee

The veterans claim for a compensable evaluation for 
osteoarthritis of the left knee is well grounded, meaning 
plausible.  38 U.S.C.A. § 5107; Shipwash v. Brown, 8 Vet.App. 
218 (1995).  Furthermore, the file shows that the RO has 
properly developed the evidence and there is no further duty 
to assist the veteran with this claim.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The history of the veterans left knee disability has been 
considered, although the present level of disability is of 
primary concern when determining whether he is entitled to a 
compensable evaluation.  Francisco v. Brown, 7 Vet.App. 55 
(1994).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis due to trauma and substantiated by X-ray will be 
rated as degenerative arthritis.  Degenerative arthritis, in 
turn, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
or minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71, Diagnostic Code 5003 (1998).

The criteria for limitation of motion of the knee joint is 
found under Diagnostic Codes 5260 for limitation of flexion 
and 5261 for limitation of extension.  Under Code 5260, a 0 
percent evaluation is warranted for flexion limited to 60 
degrees, a 10 percent evaluation is warranted for flexion 
limited to 45 degrees, and a 20 percent evaluation is 
warranted for flexion limited to 30 degrees.  

Under Code 5261, a 0 percent evaluation is warranted for 
extension limited to 5 degrees, a 10 percent evaluation is 
warranted for extension limited to 10 degrees, and a 20 
percent evaluation is warranted for extension limited to 15 
degrees. 

Findings from the veterans most recent evaluation in October 
1997 show that he had full range of motion in the left knee 
of 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  Such 
findings do not meet the criteria for compensable evaluation 
under either diagnostic code 5260 or diagnostic code 5261 
and, in fact, do not even meet the criteria under these codes 
for a noncompensable evaluation.  However, objective evidence 
of pain was noted by the examiner in October 1997 when he 
stated that the veteran had significant pain on valgus 
stressing with a pivot stress.  Thus, the veteran is entitled 
to a 10 percent evaluation under diagnostic code 5003 due to 
limitation of motion caused by arthritis and pain.  38 C.F.R. 
§ 4.59, 5003, 5010.  

While a higher than 10 percent evaluation has been considered 
under diagnostic codes 5260 and 5261 in view of the  finding 
of pain and the examiners opinion that the veterans range 
of motion would be restricted with flare-ups (See Deluca v. 
Brown, 8 Vet.App. 202 (1995)), such symptomatology is 
considered to produce no more than slight limitation of 
motion thereby negating a higher than 10 percent evaluation.  
In other words, any restricted range of motion that the 
veteran displays during flare-ups and due to pain does not 
approximate a higher than 10 percent evaluation in light of 
the fact that recent examination findings do not even meet 
the criteria for a 0 percent evaluation under either 
diagnostic code 5260 or diagnostic code 5261.

Consideration must also be given to diagnostic code 5257 for 
knee impairment with recurrent subluxation or lateral 
instability.  In this regard, it should be pointed out that 
separate ratings may be given under diagnostic codes 5003 and 
5257 without violating the rule against pyramiding.  See 
38 C.F.R. § 4.14; VAOPGPREC 23-97.  

Under code 5257 for other impairment of the knee, a 10 
percent evaluation is warranted for recurrent subluxation or 
lateral instability of the knee when the disability is 
slight, a 20 percent evaluation is warranted when it is 
moderate, and a 30 percent evaluation is warranted when it is 
severe.

In the instant case, a separate rating under diagnostic code 
5257 is not warranted since medical findings do not show 
recurrent subluxation or lateral instability.  In fact, it 
was specifically noted at orthopedic examinations in 1996 and 
1997 that there were no signs of anterior or posterior 
instability or of varus or valgus instability, and no signs 
of subluxation or the knee giving out.  Accordingly, a 
separate evaluation under diagnostic code 5257 for recurrent 
subluxation or instability is not warranted. 


ORDER

Service connection for allergic rhinitis, depression, 
alcoholism and an eye disability are denied as not well 
grounded.

Service connection for chondromalacia of the right knee is 
granted.

An increased evaluation, to 10 percent, for service-connected 
osteoarthritis of the left knee is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
